NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 21, 2011*
                                Decided September 21, 2011

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge 

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐1420                                     Appeal from the United States District
                                                Court for the Eastern District of Wisconsin.
CARL RUCKER and 
RUCKER DETECTIVE AGENCY,                        No. 08‐C‐916
     Plaintiffs‐Appellants,
                                                Rudolph T. Randa,
       v.                                       Judge.

STEVEN M. GLOE, et al., 
     Defendants‐Appellees.

                                         O R D E R

      Carl Rucker, an African American and the sole proprietor of Rucker Detective
Agency, sued his former employee Roberta Gamez and sixteen Wisconsin state employees



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1420                                                                            Page 2

under 42 U.S.C. § 1983, claiming various civil‐rights violations during two investigations
and administrative proceedings brought against him and his company by Wisconsin’s
Department of Regulation and Licensing (DRL). The district court dismissed Gamez and
eleven state employees from the suit and later granted summary judgment for the
remaining defendants. We affirm.

        Rucker’s complaint primarily claimed equal‐protection and due‐process violations in
connection with investigations and proceedings by the DRL against him in 1987–1991 and
2000–2004. During the first stint in question, in 1987–1991, he alleged that he was
investigated by racially‐motivated state employees and wrongfully sued by a DRL
prosecutor in a “frivolous,” racially‐biased complaint. These actions were taken, he alleged,
in response to “innocent” misstatements that he had made to the state in a contract
proposal. During the second stint in question, in 2000–2004, he alleged that racially‐
motivated state investigators pressured his employees into providing “bogus information”
about him. Further, he alleged, a biased administrative law judge placed false information
into the record at department hearings. These actions were taken, he alleged, in response to
a “false and retaliatory” complaint (concerning his employment of unlicensed personnel)
that his former employee Gamez had filed against him after he fired her. The DRL
determined after both investigations that Rucker violated Wisconsin law by engaging in
conduct reflecting adversely on his professional qualifications, see WIS. STAT.
§ 440.26(6)(a)(2), and imposed fines and sanctions that Rucker found excessive. 

        During the district court proceedings, Rucker filed various procedural and discovery
motions. Along with his complaint, he paid the filing fee and moved for appointment of
counsel. The court denied that motion, as well as his later motion to proceed in forma
pauperis (IFP). Gamez, a pro se defendant, filed a letter denying the allegations against her;
the court construed this letter as a motion to dismiss and granted it, ruling that Rucker
failed to state a claim against her. As discovery proceeded, Rucker moved to compel
discovery against the state employees. The court denied the motion, explaining that he did
not demonstrate the relevance of documents sought and had refused to travel from
Milwaukee to Madison to inspect documents that were produced. Next the state employees
filed a motion to dismiss, which the court construed as a motion for judgment on the
pleadings. The court partially granted this motion, allowing Rucker’s equal‐protection claim
to proceed against five state employees but dismissing the other claims as either time‐
barred or not legally cognizable. After the remaining defendants moved for summary
judgment, Rucker moved to extend the discovery deadline; the court, however, denied his
motion because he did not diligently prosecute his claims. 

      Rucker responded to the defendants’ motion for summary judgment by submitting
his own affidavit and some exhibits to show racial discrimination by DRL employees in
No. 11‐1420                                                                              Page 3

their investigation and prosecution of him in 2000–2004. He stated in the affidavit that the
DRL prosecutor “formed a network of bigots,” that the DRL intentionally maintained “false
and misleading” information about him and his agency as a pretext for racial bias, and that
“majority (white‐owned) businesses do not experience such [racially biased] behavior from
defendants.” He also asserted that the defendants “produced no evidence that white
agencies were so harshly disciplined for one minor infraction.” The district court granted
the defendants’ motion for summary judgment, finding that Rucker did not establish race
discrimination because his affidavit was based on “unsupported speculation” about the
defendants’ racial animus and he otherwise provided no evidence that similarly‐situated
white‐owned agencies were treated more favorably than him.

        On appeal Rucker first argues that the district court abused its discretion by denying
his IFP motion, purportedly because it harbored “prejudicial feelings” toward him. But the
court correctly denied that motion because Rucker had already paid the full filing fees and
served process on all defendants. The statute governing IFP proceedings concerns the
prepayment of filing fees. 28 U.S.C. § 1915(a)(1). And as the court correctly noted, Rucker
was responsible for his own litigation expenses beyond the initial filing fees. See In re Prison
Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997); Tabron v. Grace, 6 F.3d 147, 158–59 (3d
Cir. 1993).

       Next Rucker argues that the district court abused its discretion by denying his
motion for appointment of counsel; he says that the court misapprehended his request as
pertaining to only one scheduling conference rather than the entire case, and that the lack of
counsel “cripple[d] [his] ability to prosecute his claim.” The court, however, properly
denied the motion; applying Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc),
the court confirmed that Rucker had reasonably attempted to obtain an attorney, found him
capable—based on his court submissions—of litigating on his own behalf, and deemed the
case noncomplex. The court’s ruling was reasonable because Rucker’s submissions revealed
that he is experienced in filing lawsuits, personally aware of the facts relevant to his claims,
and familiar with the practice of serving process, amending complaints, and submitting
supporting documents. See id. at 655; Jackson v. Kotter, 541 F.3d 688, 700–01 (7th Cir. 2008).

         Rucker next argues that the district court erred by dismissing Gamez because it
improperly construed the letter she filed with the court as a motion to dismiss. But the court
was entitled to interpret her letter liberally (given her pro se status) as a motion to dismiss,
see, e.g., Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001), especially because she noted
the complaint’s lack of specific allegations against her—a ground for dismissal, see, e.g.,
Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 667 (7th Cir. 2007). And
as the court correctly concluded, Rucker failed to state a claim under § 1983 against Gamez;
to do so, Rucker needed to allege a conspiracy between state employees and her to deprive
No. 11‐1420                                                                                  Page 4

him of his constitutional rights. See, e.g., Wilson v. Price, 624 F.3d 389, 394 (7th Cir. 2010). But
he alleged only that Gamez filed a “false and retaliatory complaint,” which state employees
used “as a pretext to launch duplicate investigations against” him; these allegations do not
describe a conspiracy.

       Rucker further argues that the district court’s bias against him tainted its denials of
his various discovery motions, including motions to compel, extend discovery, issue
subpoenas, and stay further proceedings. But Rucker does not present any legal arguments
or case citations to explain why the court’s denials were an abuse of discretion, see FED. R.
APP. P. 28(a)(9)(A), and we will not manufacture or research legal arguments for litigants,
even those who proceed pro se. See, e.g., Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (per curiam).

        Rucker also argues that the district court “wrongfully” granted the state employees’
motion to dismiss his claims against them (excluding the equal‐protection claims that
proceeded to summary judgment) because the court “disregarded” his pro se status and
discriminated against him. But here, too, Rucker offers no legal grounds for disrupting the
court’s rulings on these claims, and even a pro se appellant must present a reason for
overturning the district court’s judgment. See Anderson, 241 F.3d at 545–46.

       Finally, Rucker asserts that the district court erred by concluding at summary
judgment that he had not established a prima facie case for race discrimination against the
five remaining defendants. He insists that the defendants needed to “provide some
evidence that white‐owned detective agencies were treated the same.” But as the court
correctly stated, establishing race discrimination under § 1983 and the equal‐protection
clause required Rucker to show that he was treated less favorably than a similarly‐situated
agency owner outside his protected class. See McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802 (1973); Salvadori v. Franklin Sch. Dist., 293 F.3d 989, 997 (7th Cir. 2002); see also Radentz v.
Marion County, 640 F.3d 754, 757 (7th Cir. 2011) (noting that same standards for proving
intentional discrimination apply to Title VII and § 1983 equal protection claims). His
suggestion that the evidentiary burden rests with the defendants is incorrect. See Salvadori,
293 F.3d at 997. Because Rucker put forth no competent evidence that he was treated
differently from a similarly‐situated agency owner outside his class, summary judgment
was properly granted for the defendants.

                                                                                       AFFIRMED.